Title: To George Washington from James Duane, 22 September 1783
From: Duane, James
To: Washington, George


                  
                     Dear Sir
                     Princeton 22d Septemr 1783.
                  
                  A Resolution which lately passed—and which I have long had at Heart—makes it necessary that I should inform your Excellency that the foreign dispatches last received, and which were referred to a Committee of which I was Chairman, are returned into the Secretary’s Office, and ready for your Excellency’s perusal whenever it suites Your Convenience. With the most perfect Esteem and Respect, I have the Honour to be Dear Sir Your Excellency’s most obedient & very humble Servant
                  
                     Jae. Duane
                  
               